Name: Council Regulation (EEC) No 3014/89 of 3 October 1989 establishing Community surveillance for certain agricultural products originating in Cyprus, Yugoslavia, Egypt, Jordan, Israel, Tunisia, Syria, Malta and Morocco which are subject to reference quantities (1990)
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 7. 10. 89 Official Journal of the European Communities No L 289/13 COUNCIL REGULATION (EEC) No 3014/89 of 3 October 1989 establishing Community surveillance for certain agricultural products originating in Cyprus, Yugoslavia, Egypt, Jordan, Israel, Tunisia, Syria, Malta and Morocco which are subject to reference quantities (1990) products in respect of which tariff dismantling begins or continues in 1990 ; Whereas the application of these arrangements requires that the Community be kept regularly informed of the progress of such imports originating in the countries in question ; whereas this objective may be achieved by means of an administrative procedure whereby imports of the products in question are charged against the reference quantities at Community level within pre-established timetables, as and when the products are entered with the customs authorities for free circulation ; Whereas the said administrative procedure requires close and rapid cooperation between the Member States and the Commission, which must, in particular, be able to monitor the charging of amounts against the reference quantities and keep the Member States informed, HAS ADOPTED THIS REGULATION : THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 451 /89 of 20 February 1989 concerning the procedure to be applied to certain agricultural products originating in various Mediterranean third countries ('), and in particular Article 3 (2) thereof, Having regard to the proposal from the Commission, Whereas the Additional Protocols to the Cooperation Agreements between the European Economic Community and Cyprus (2), Yugoslavia (3), Egypt (4), Jordan (*), Israel (*), Tunisia (7), Syria (8), Malta (9) and Morocco (10), have been concluded ; whereas these Protocols provided for the progressive reduction, subject to reference quantities laid down within a set timetable, of the customs duties applicable to certain agricultural products originating in those countries and covered by the respective Agreements ; Whereas, by virtue of Article 3 (2) of Regulation (EEC) No 451 /89, a surveillance system is provided for the agricultural products in question ; whereas it is appropriate therefore to submit the imports of products subject to reference quantities, shown in the Annex, to a system of surveillance for the year 1990 ; whereas, however, the agricultural products mentioned in Article 1 of the said Regulation are subject only to normal statistical surveillance ; Whereas, under the respective Agreements, when the rate of customs duty applied to imports into the Community of Ten of a product subject to a reference quantity is lower than that applying in respect of Spain, Portugal or both of these Member States, the process of dismantling begins once duty on imports of that product from Spain and Portugal falls below that applied to imports of the product in question from the other countries ; whereas, for this reason, the Annex to this Regulation lists only Article 1 1 . Imports into the Community of certain products originating in Cyprus, Yugoslavia, Egypt, Jordan, Israel, Tunisia, Syria, Malta and Morocco for which reference quantities shall be set within pre-determined timetables shall be subject to Community surveillance. The description of the products referred to in the first subparagraph, their serial numbers, their CN codes, Taric codes and the quantities and timetable applying to the reference quantities are given in the table in the Annex. 2. Amounts shall be charged by Member States against the reference quantities as and when products are entered with customs authorities for free circulation, accompanied by a movement certificate conforming to the rules laid down in the Protocol concerning the definition of the concept of originating products annexed to each Agreement with the countries concerned. Where the movement certificate is produced at a later date, the amount shall be charged against the corres ­ ponding reference quantity at the date of acceptance of the declaration of release for free circulation. 3. Member States shall forward to the Commission :  not later than 15 July 1990 the final returns for the amounts charged against the reference quantities of the products bearing serial numbers 18.0010, 18.0040, 18.0140 or 18.0150, (') OJ No L 52, 24. 2. 1989, p. 7. (2) OJ No L 393, 31 . 12. 1987, p. 2. (3) OJ No L 389, 31 . 12. 1987, p. 73. (4) OJ No L 297, 21 . 10 . 1987, p. 11 . O OJ No L 297, 21 . 10 . 1987, p. 19. ( «) OJ No L 327, 30. 11 . 1988, p. 36. 0 OJ No L 297, 21 . 10. 1987, p. 36. 0 OJ No L 327, 30. 11 . 1988, p. 58 . O OJ No L 81 , 23. 3. 1989, p. 1 . (,0) OJ No L 224, 13 . 8 . 1988, p. 18 . No L 289/ 14 Official Journal of the European Communities 7. 10. 89 cumulative amounts charged during the preceding month against the reference quantities of the products bearing serial number 18.0050. The level of utilization of a reference quantity shall be determined at Community level on the basis of imports charged against it in the manner described in this paragraph.  not later than 15 September 1990, the final return for the amounts charged against the reference quantities of the products bearing serial numbers 18.0015 and 18.0130,  by 15 October 1990, and not later than the fifteenth day of each subsequent month, the returns for the cumulative amounts charged during the period 1 January to 30 September, and during the preceding month respectively, against the reference quantities of the products bearing serial numbers 18.0070, 18.0080, 18.0090, 18.0100, 18.0170, 18.0180, 18.0200, 18.0220 and 18.0230,  by 15 November 1990, and not later than the fifteenth day of each subsequent month, the return for the Article 2 This Regulation shall enter into force on 1 January 1990. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Luxembourg, 3 October 1989. For the Council The President R. DUMAS 7 . 10 . 89 Official Journal of the European Communities No L 289/15 ANNEX Serial No CN code TARIC code Description (a) Timetable Origin Reference quantity (in tonnes) ( 1 ) (2) (3) (4) (5) (6) (7) 18.0010 ex 0701 90 51 0701 90 51*10 0701 90 51*20 New potatoes 1 . 1 . - 31 . 3. Tunisia 2 600 18.0015 0701 90 5ll ex 0701 90 59J 0701 90 59*10 New potatoes 1 . 1 . - 15. 5. 16. 5. - 31 . 5 . ^Malta 3 000 18.0040 ex 0707 00 11 0707 00 11*12 Cucumbers of a length not excee ­ ding 15 cm 1 . 1 . - 28 . 2. 1 . 1 . - 28 . 2. 1 . 1 . - 28. 2. Egypt Jordan Malta 100 100 50 18.0050 0709 10 00 Artichokes 1 . 10. - 31 . 12. 1 . 10 . - 31 . 12. Egypt  Cyprus 100 100 18.0070 0709 60 10 Sweet peppers . 1 . 1 . - 31 . 12. Morocco 1 000 18.0080 0712 20 00 l Onions, dried k. 1 . - 31.12. Syria 700 18.0090 ex 0712 90 90 0712 90 90*20 Garlic, dried 1 . 1 . - 31.12. Egypt 1 000 18.0100 0713 10 111 0713 10 19J Peas, for sowing 1 . 1 . - 31.12. Morocco 400 18.0130 ex 0806 10 15 0806 10 15*50 0806 10 15*60 0806 10 15*70 0806 10 15*80 0806 10 15*91 Fresh table grapes 1 . 2. - 30. 6. Israel 1 900 18.0140 ex 0807 10 90 0807 10 90*13 0807 10 90*17 Melons of a weight not exceeding 600 grams 1 . 1 . - 31 . 3 . 1 . 1 . - 31 . 3 . Egypt Jordan 100 100 18.0150 0810 90 10 Kiwifruit (Actinidia Chinensis Planch.) 1 . 1 . - 30. 4. 1 . 1 . - 30. 4. 1 . 1 . - 30. 4. Israel Cyprus Morocco 200 18.0170 ex 2001 10 00 2001 10 00*11 2001 10 00*19 Cucumbers, preserved by vinegar 1 . 1 . - 31 . 12. Yugoslavia 3 000 18.0L80 ex 2004 90 301 2005 30 00 J 2004 90 30*10 Sauerkraut 1 . 1 . - 31 . 12. Yugoslavia 150 18.0200 2008 50 61 Apricots 1 . 1 . - 31 . 12. Morocco 6 300 18.0220 ex 2008 30 91 2008 30 91*12 2008 30 91*91 Pulp of citrus fruit 1 . 1 . - 31 . 12. Israel 2 900 18.0230 ex 2008 50 99 ex 2008 70 99 2008 50 99*10 2008 70 99*10 Apricots and peaches in halves (including nectarine halves) 1 . 1 . - 31.12. Morocco 6 000 (a) Notwithstanding the rules for the interpretation of the combined nomenclature, the wording for the designation of the products is to be considered as having no more than an indicative value, the preferential scheme being determined, within the context of this Annex, by the application of the CN code. Where ex CN code positions are indicated, the preferential scheme is to be determined by application of the CN code and corresponding description taken together.